
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 494
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To endorse further enlargement of the North
		  Atlantic Treaty Organization (NATO) and to facilitate the timely admission of
		  new members to NATO, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 NATO Freedom Consolidation Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The sustained commitment of the North
			 Atlantic Treaty Organization (NATO) to mutual defense has made possible the
			 democratic transformation of Central and Eastern Europe. Members of the North
			 Atlantic Treaty Organization can and should play a critical role in addressing
			 the security challenges of the post-Cold War era in creating the stable
			 environment needed for those emerging democracies in Europe.
			(2)Lasting stability and security in Europe
			 requires the military, economic, and political integration of emerging
			 democracies into existing European structures.
			(3)In an era of threats from terrorism and the
			 proliferation of weapons of mass destruction, the North Atlantic Treaty
			 Organization is increasingly contributing to security in the face of global
			 security challenges for the protection and interests of its member
			 states.
			(4)In the NATO Participation Act of 1994
			 (title II of Public Law 103–447; 22 U.S.C. 1928 note), Congress declared that
			 full and active participants in the Partnership for Peace in a position
			 to further the principles of the North Atlantic Treaty and to contribute to the
			 security of the North Atlantic area should be invited to become full NATO
			 members in accordance with Article 10 of such Treaty at an early date . .
			 ..
			(5)In the NATO Enlargement Facilitation Act of
			 1996 (title VI of section 101(c) of title I of division A of Public Law
			 104–208; 22 U.S.C. 1928 note), Congress called for the prompt admission of
			 Poland, Hungary, the Czech Republic, and Slovenia to the North Atlantic Treaty
			 Organization, and declared that in order to promote economic stability
			 and security in Slovakia, Estonia, Latvia, Lithuania, Romania, Bulgaria,
			 Albania, Moldova, and Ukraine . . . the process of enlarging NATO to include
			 emerging democracies in Central and Eastern Europe should not be limited to
			 consideration of admitting Poland, Hungary, the Czech Republic, and Slovenia as
			 full members of the NATO Alliance.
			(6)In the European Security Act of 1998 (title
			 XXVII of division G of Public Law 105–277; 22 U.S.C. 1928 note), Congress
			 declared that Poland, Hungary, and the Czech Republic should not be the
			 last emerging democracies in Central and Eastern Europe invited to join
			 NATO and that Romania, Estonia, Latvia, Lithuania, and Bulgaria
			 . . . would make an outstanding contribution to furthering the goals of NATO
			 and enhancing stability, freedom, and peace in Europe should they become NATO
			 members [and] upon complete satisfaction of all relevant criteria should be
			 invited to become full NATO members at the earliest possible
			 date.
			(7)In the Gerald B. H. Solomon Freedom
			 Consolidation Act of 2002 (Public Law 107–187; 22 U.S.C. 1928 note), Congress
			 endorsed . . . the vision of further enlargement of the NATO Alliance
			 articulated by President George W. Bush on June 15, 2001, and by former
			 President William J. Clinton on October 22, 1996.
			(8)At the Madrid Summit of the North Atlantic
			 Treaty Organization in July 1997, Poland, Hungary, and the Czech Republic were
			 invited to join the Alliance, and the North Atlantic Treaty Organization heads
			 of state and government issued a declaration stating [t]he alliance
			 expects to extend further invitations in coming years to nations willing and
			 able to assume the responsibilities and obligations of membership . . . [n]o
			 European democratic country whose admission would fulfill the objectives of the
			 [North Atlantic] Treaty will be excluded from consideration.
			(9)At the Washington Summit of the North
			 Atlantic Treaty Organization in April 1999, the North Atlantic Treaty
			 Organization heads of state and government issued a communiqué declaring
			 [w]e pledge that NATO will continue to welcome new members in a position
			 to further the principles of the [North Atlantic] Treaty and contribute to
			 peace and security in the Euro-Atlantic area . . . [t]he three new members will
			 not be the last . . . [n]o European democratic country whose admission would
			 fulfill the objectives of the Treaty will be excluded from consideration,
			 regardless of its geographic location . . ..
			(10)In May 2000 in Vilnius, Lithuania, the
			 foreign ministers of Albania, Bulgaria, Estonia, Latvia, Lithuania, the
			 Republic of Macedonia (FYROM), Romania, Slovakia, and Slovenia issued a
			 statement (later joined by Croatia) declaring that—
				(A)their countries will cooperate in jointly
			 seeking membership in the North Atlantic Treaty Organization in the next round
			 of enlargement of the North Atlantic Treaty Organization;
				(B)the realization of membership in the North
			 Atlantic Treaty Organization by one or more of these countries would be a
			 success for all; and
				(C)eventual membership in the North Atlantic
			 Treaty Organization for all of these countries would be a success for Europe
			 and for the North Atlantic Treaty Organization.
				(11)On June 15, 2001, in a speech in Warsaw,
			 Poland, President George W. Bush stated [a]ll of Europe's new
			 democracies, from the Baltic to the Black Sea and all that lie between, should
			 have the same chance for security and freedom—and the same chance to join the
			 institutions of Europe—as Europe’s old democracies have . . . I believe in NATO
			 membership for all of Europe’s democracies that seek it and are ready to share
			 the responsibilities that NATO brings . . . [a]s we plan to enlarge NATO, no
			 nation should be used as a pawn in the agenda of others . . . [w]e will not
			 trade away the fate of free European peoples . . . [n]o more Munichs . . . [n]o
			 more Yaltas . . . [a]s we plan the Prague Summit, we should not calculate how
			 little we can get away with, but how much we can do to advance the cause of
			 freedom.
			(12)On October 22, 1996, in a speech in
			 Detroit, Michigan, former President William J. Clinton stated NATO's
			 doors will not close behind its first new members . . . NATO should remain open
			 to all of Europe’s emerging democracies who are ready to shoulder the
			 responsibilities of membership . . . [n]o nation will be automatically excluded
			 . . . [n]o country outside NATO will have a veto . . . [a] gray zone of
			 insecurity must not reemerge in Europe.
			(13)At the Prague Summit of the North Atlantic
			 Treaty Organization in November 2002, Bulgaria, Estonia, Latvia, Lithuania,
			 Romania, Slovakia, and Slovenia were invited to join the Alliance in the second
			 round of enlargement of the North Atlantic Treaty Organization since the end of
			 the Cold War, and the North Atlantic Treaty Organization heads of state and
			 government issued a declaration stating NATO's door will remain open to
			 European democracies willing and able to assume the responsibilities and
			 obligations of membership, in accordance with Article 10 of the Washington
			 Treaty.
			(14)On May 8, 2003, the United States Senate
			 unanimously approved the Resolution of Ratification to Accompany Treaty
			 Document No. 108–4, Protocols to the North Atlantic Treaty of 1949 on Accession
			 of Bulgaria, Estonia, Latvia, Lithuania, Romania, Slovakia, and Slovenia,
			 inviting Bulgaria, Estonia, Latvia, Lithuania, Romania, Slovakia, and Slovenia
			 to join the North Atlantic Treaty Organization.
			(15)At the Istanbul Summit of the North
			 Atlantic Treaty Organization in June 2004, the North Atlantic Treaty
			 Organization heads of state and government issued a communiqué reaffirming that
			 NATO's door remains open to new members, declaring [w]e celebrate the
			 success of NATO's Open Door Policy, and reaffirm tody that our seven new
			 members will not be the last. The door to membership remains open. We welcome
			 the progress made by Albania, Croatia, and the former Yugoslav Republic of
			 Macedonia (1) in implementing their Annual National Programmes under the
			 Membership Action Plan, and encourage them to continue pursuing the reforms
			 necessary to progress toward NATO membership. We also commend their
			 contribution to regional stability and cooperation. We want all three countries
			 to succeed and will continue to assist them in their reform efforts. NATO will
			 continue to assess each country's candidacy individually, based on the progress
			 made towards reform goals pursued through the Membership Action Plan, which
			 will remain the vehicle to keep the readiness of each aspirant for membership
			 under review. We direct that NATO Foreign Ministers keep the enlargement
			 process, including the implementation of the Membership Action Plan, under
			 continual review and report to us. We will review at the next Summit progress
			 by aspirants towards membership based on that report.
			(16)Georgia and Ukraine have stated their
			 desire to join the Euro-Atlantic community, and in particular, are seeking to
			 join the North Atlantic Treaty Organization. Georgia and Ukraine are working
			 closely with the North Atlantic Treaty Organization and its members to meet
			 criteria for eventual membership in NATO.
			(17)At a press conference with President
			 Mikhail Saakashvili of Georgia in Washington, D.C. on July 5, 2006, President
			 George W. Bush stated that “. . . I believe that NATO would benefit with
			 Georgia being a member of NATO, and I think Georgia would benefit. And there’s
			 a way forward through the Membership Action Plan . . . And I’m a believer in
			 the expansion of NATO. I think it’s in the world’s interest that we expand
			 NATO”.
			(18)Following a meeting of NATO Foreign
			 Ministers in New York on September 21, 2006, NATO Secretary General Jaap de
			 Hoop Scheffer announced the launching of an Intensified Dialogue on membership
			 between the Alliance and Georgia.
			(19)At the NATO-Ukraine Commission Summit in
			 Brussels in February 2005, President of Ukraine Victor Yushchenko declared
			 membership in NATO as the ultimate goal of Ukraine’s cooperation with the
			 Alliance and expressed Ukraine’s desire to conclude a Membership Action
			 Plan.
			(20)At the NATO-Ukraine Commission Foreign
			 Ministerial meeting in Vilnius in April 2005, NATO and Ukraine launched an
			 Intensified Dialogue on the potential membership of Ukraine in NATO.
			(21)At the Riga Summit of the North Atlantic
			 Treaty Organization in November 2006, the Heads of State and Government of the
			 member countries of NATO issued a declaration reaffirming that NATO’s door
			 remains open to new members, declaring that all European democratic
			 countries may be considered for MAP (Membership Action Plan) or admission,
			 subject to decision by the NAC (North Atlantic Council) at each stage, based on
			 the performance of these countries towards meeting the objectives of the North
			 Atlantic Treaty. We direct that NATO Foreign Ministers keep that process under
			 continual review and report to us. We welcome the efforts of Albania, Croatia,
			 and the former Yugoslav Republic of Macedonia to prepare themselves for the
			 responsibilities and obligations of membership. We reaffirm that the Alliance
			 will continue with Georgia and Ukraine its Intensified Dialogues which cover
			 the full range of political, military, financial and security issues relating
			 to those countries’ aspirations to membership, without prejudice to any
			 eventual Alliance decision. We reaffirm the importance of the NATO-Ukraine
			 Distinctive Partnership, which has its 10th anniversary next year and welcome
			 the progress that has been made in the framework of our Intensified Dialogue.
			 We appreciate Ukraine’s substantial contributions to our common security,
			 including through participation in NATO-led operations and efforts to promote
			 regional cooperation. We encourage Ukraine to continue to contribute to
			 regional security. We are determined to continue to assist, through practical
			 cooperation, in the implementation of far-reaching reform efforts, notably in
			 the fields of national security, defence, reform of the defence-industrial
			 sector and fighting corruption. We welcome the commencement of an Intensified
			 Dialogue with Georgia as well as Georgia’s contribution to international
			 peacekeeping and security operations. We will continue to engage actively with
			 Georgia in support of its reform process. We encourage Georgia to continue
			 progress on political, economic and military reforms, including strengthening
			 judicial reform, as well as the peaceful resolution of outstanding conflicts on
			 its territory. We reaffirm that it is of great importance that all parties in
			 the region should engage constructively to promote regional peace and
			 stability..
			(22)Contingent upon their continued
			 implementation of democratic, defense, and economic reform, and their
			 willingness and ability to meet the responsibilities of membership in the North
			 Atlantic Treaty Organization and a clear expression of national intent to do
			 so, Congress calls for the timely admission of Albania, Croatia, Georgia,
			 Macedonia (FYROM), and Ukraine to the North Atlantic Treaty Organization to
			 promote security and stability in Europe.
			3.Declarations of policyCongress—
			(1)reaffirms its previous expressions of
			 support for continued enlargement of the North Atlantic Treaty Organization
			 contained in the NATO Participation Act of 1994, the NATO Enlargement
			 Facilitation Act of 1996, the European Security Act of 1998, and the Gerald B.
			 H. Solomon Freedom Consolidation Act of 2002;
			(2)supports the commitment to further
			 enlargement of the North Atlantic Treaty Organization to include European
			 democracies that are able and willing to meet the responsibilities of
			 Membership, as expressed by the Alliance in its Madrid Summit Declaration of
			 1997, its Washington Summit Communiqué of 1999, its Prague Summit Declaration
			 of 2002, its Istanbul Summit Communiqué of 2004, and its Riga Summit
			 Declaration of 2006; and
			(3)endorses the vision of further enlargement
			 of the North Atlantic Treaty Organization articulated by President George W.
			 Bush on June 15, 2001, and by former President William J. Clinton on October
			 22, 1996, and urges our allies in the North Atlantic Treaty Organization to
			 work with the United States to realize a role for the North Atlantic Treaty
			 Organization in promoting global security, including continued support for
			 enlargement to include qualified candidate states, specifically by entering
			 into a Membership Action Plan with Georgia and recognizing the progress toward
			 meeting the responsibilities and obligations of NATO membership by Albania,
			 Croatia, Georgia, Macedonia (FYROM), and Ukraine.
			4.Designation of Albania, Croatia, Georgia,
			 Macedonia (FYROM), and Ukraine as eligible to receive assistance under the NATO
			 Participation Act of 1994
			(a)Designation
				(1)AlbaniaThe Republic of Albania is designated as
			 eligible to receive assistance under the program established under section
			 203(a) of the NATO Participation Act of 1994 (title II of Public Law 103–447;
			 22 U.S.C. 1928 note), and shall be deemed to have been so designated pursuant
			 to section 203(d)(1) of such Act.
				(2)CroatiaThe Republic of Croatia is designated as
			 eligible to receive assistance under the program established under section
			 203(a) of the NATO Participation Act of 1994, and shall be deemed to have been
			 so designated pursuant to section 203(d)(1) of such Act.
				(3)GeorgiaGeorgia is designated as eligible to
			 receive assistance under the program established under section 203(a) of the
			 NATO Participation Act of 1994, and shall be deemed to have been so designated
			 pursuant to section 203(d)(1) of such Act.
				(4)Macedonia (FYROM)The Republic of Macedonia (FYROM) is
			 designated as eligible to receive assistance under the program established
			 under section 203(a) of the NATO Participation Act of 1994, and shall be deemed
			 to have been so designated pursuant to section 203(d)(1) of such Act.
				(5)UkraineUkraine is designated as eligible to
			 receive assistance under the program established under section 203(a) of the
			 NATO Participation Act of 1994, and shall be deemed to have been so designated
			 pursuant to section 203(d)(1) of such Act.
				(b)Rule of constructionThe designation of the Republic of Albania,
			 the Republic of Croatia, Georgia, the Republic of Macedonia (FYROM), and
			 Ukraine pursuant to subsection (a) as eligible to receive assistance under the
			 program established under section 203(a) of the NATO Participation Act of
			 1994—
				(1)is in addition to the designation of
			 Poland, Hungary, the Czech Republic, and Slovenia pursuant to section 606 of
			 the NATO Enlargement Facilitation Act of 1996 (title VI of section 101(c) of
			 title I of division A of Public Law 104–208; 22 U.S.C. 1928 note), the
			 designation of Romania, Estonia, Latvia, Lithuania, and Bulgaria pursuant to
			 section 2703(b) of the European Security Act of 1998 (title XXVII of division G
			 of Public Law 105–277; 22 U.S.C. 1928 note), and the designation of Slovakia
			 pursuant to section 4(a) of the Gerald B. H. Solomon Freedom Consolidation Act
			 of 2002 (Public Law 107–187; 22 U.S.C. 1928 note) as eligible to receive
			 assistance under the program established under section 203(a) of the NATO
			 Participation Act of 1994; and
				(2)shall not preclude the designation by the
			 President of other countries pursuant to section 203(d)(2) of the NATO
			 Participation Act of 1994 as eligible to receive assistance under the program
			 established under section 203(a) of such Act.
				5.Authorization of security assistance for
			 countries designated under the NATO Participation Act of 1994Of the amounts made available for fiscal
			 year 2008 under section 23 of the Arms Export Control Act (22 U.S.C. 2763) such
			 sums as may be necessary are authorized to be appropriated for assistance to
			 the Republic of Albania, the Republic of Croatia, Georgia, the Republic of
			 Macedonia (FYROM), and Ukraine.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
